DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belliveau (US 9,945,093).
Belliveau discloses;
Claim 10. An implement carrier (302) configured to be pivotally coupled to a lift arm structure of a power machine, the implement carrier comprising: first and second implement carrier plate castings (320A and 320B, and 322A and 322B) providing implement interface surfaces (mating surfaces with 430) configured to engage with an implement to be mounted on the lift arm structure of the power machine, wherein each of the first and second implement carrier plate castings has formed therein a lift arm attachment aperture (420 and 422) configured to pivotally attach the implement carrier plate casting to the lift arm structure, a tilt cylinder attachment aperture (apertures receiving 374) configured to pivotally attach a tilt cylinder to the implement carrier plate casting, and a cross-member receiving collar (annotated Fig. 27); and a cross-member (annotated Fig. 27) secured to and extending between the cross-member receiving collars of the first and second implement carrier plate castings (Col. 5, Ln. 14-49, Col. 9-10, and Fig. 27-29).  
Claim 11. The implement carrier of claim 10, wherein the cross-member receiving collar of each of the first and second implement carrier castings comprises at least one side aperture (aperture receiving 402) extending through a side of the cross-member receiving collar which is capable of providing weld locations between the cross-member and the cross-member receiving collar (Col. 10 and Fig. 27).  
Claim 12. The implement carrier of claim 11, wherein the at least one side aperture extending through the side of the cross-member receiving collar is capable of providing collar deformability to allow deformation of the collar to absorb stresses on the implement carrier plate casting.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Belliveau in view of Noll (US 2017/0086366).
Belliveau discloses;
Claim 14. The implement carrier of claim 10, wherein each of the first and second implement carrier plate castings are formed of a single cast piece of material (Col. 5, Ln. 23-28).
	Belliveau is silent to;
Claim 13. Each of the first and second implement carrier plate castings further comprises a tilt stop machined surface configured for contacting the lift arm structure to prevent further movement, in one direction, of the implement carrier plate casting relative to the lift arm structure.  
Claim 14. The lift arm attachment aperture and the tilt cylinder attachment aperture of each of the first and second implement carrier plate castings are machined into the implement carrier plate casting.  
	However, Noll discloses a control sensor (Fig. 2) for an agricultural harvester, and further teaches a machined surface (56) configured for contacting an arm (14) and limiting its rotation to a predetermined angle (Par. 0010 and 0040, and Fig. 2, 3, and 6).
	Therefore, in view of Noll’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Belliveau’s implement carrier to include a machined surface configured for contacting the arm to limit its rotation to a predetermined angle.  
	Noll further teaches that the main block (understood to be 18) is machined (Par. 0010).
	Therefore, in view of Noll’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have machined Belliveau’s lift arm attachment apertures and tilt cylinder attachment apertures so that the aperture diameter is precise.







    PNG
    media_image1.png
    935
    834
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652